580 F.2d 805
78-2 USTC  P 9719
Robert C. EISELE and Rita J. EISELE, Petitioners-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 78-1237

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 21, 1978.
Robert C. Eisele, pro se.
Rita J. Eisele, pro se.
M. Carr Ferguson, Asst. Atty. Gen., Gilbert E. Andrews, Act.  Chief, Stuart E. Seigel, Act.  Chief Counsel, Tax Division, U. S. Dept. of Justice, Washington, D. C., for respondent-appellee.
Appeal from the Decision of the Tax Court of the United States.
Before GOLDBERG, AINSWORTH and HILL, Circuit Judges.
PER CURIAM:


1
Petitioner Robert Eisele filed a petition with the Tax Court on June 4, 1976 seeking relief from the Internal Revenue Service's determination on March 29, 1976 that Eisele in the 1973 taxable year owed additional income taxes in the amount of $14,031.79 and a penalty of $701.59.  The Internal Revenue Service then sought discovery of records relating to the deductions claimed by Eisele.  Eisele, claiming that these records were privileged under the fifth amendment, refused to produce them.  On May 25, 1977, the Tax Court determined that the records were not privileged and ordered Eisele to produce them on or before June 8, 1977.  Despite this order, Eisele still failed to produce the documents.  Accordingly, on June 17, 1977, the Tax Court dismissed the petition and ordered a judgment in favor of the Government.


2
The Tax Court's sanctions for failure to comply with discovery are explicitly authorized by Tax Court Rule 104(c)(3), which provides that the court may enter an order "dismissing the case or any part thereof, or rendering a judgment by default against the disobedient party."  We therefore conclude that the Tax Court's response to Eisele's continued refusal to produce the documents was proper.


3
AFFIRMED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I